SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) Of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 LIFECELL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form Schedule or Registration Statement No: (3) Filing Party: (4) Date Filed: LifeCell Corporation One Millennium Way Branchburg, New Jersey 08876 (908) 947-1100 May 14, 2007 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of LifeCell Corporation to be held at 9:00 a.m., June 28, 2007, at the Marriott Bridgewater, 700 Commons Way, Bridgewater, New Jersey 08807. This year you will be asked to consider two proposals.The proposals concern: (i) the election of directors and (ii) the ratification of the appointment of PricewaterhouseCoopers LLP as independent registered public accountants of LifeCell Corporation for the fiscal year ending December 31, 2007.The proposals are explained more fully in the attached proxy statement, which you are encouraged to read. The Board of Directors recommends that you approve these proposals and urges you to return your signed proxy card, or cards, at your earliest convenience, whether or not you plan to attend the annual meeting. Thank you for your cooperation. Sincerely, /s/ Paul G. Thomas Paul G. Thomas Chairman of the Board, President and Chief Executive Officer LifeCell Corporation One Millennium Way Branchburg, New Jersey 08876 Notice of Annual Meeting of Stockholders to Be Held June 28, 2007 Notice is hereby given that the Annual Meeting of the Stockholders of LifeCell Corporation, a Delaware corporation (“LifeCell”), will be held on June 28, 2007 at 9:00 a.m., and thereafter as it may be postponed or adjourned from time to time, at the Marriott Bridgewater, 700 Commons Way, Bridgewater, New Jersey 08807 for the following purposes: (1) To elect seven directors of LifeCell to hold office until the next Annual Meeting of Stockholders or until their respective successors are duly elected and qualified; (2) To ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accountants of LifeCell for the fiscal year ending December 31, 2007; and (3) To act upon all other business that may properly come before the meeting or any postponements or adjournments thereof. These proposals are described in further detail in the attached Proxy Statement.The holders of record of shares of common stock of LifeCell at the close of business on May 1, 2007, will be entitled to vote at the meeting and any postponements or adjournments thereof. By Order of the Board of Directors, /s/ Steven T. Sobieski Steven T. Sobieski Secretary May 14, 2007 LifeCell Corporation Proxy Statement for The Annual Meeting of Stockholders to Be Held June 28, 2007 This Proxy Statement is furnished to the stockholders of LifeCell Corporation (“LifeCell,” “Company,” “our,” “us” or “we”), One Millennium Way, Branchburg, New Jersey 08876, telephone (908) 947-1100, in connection with the solicitation by the Board of Directors of the Company (the “Board of Directors” or the “Board”) of proxies to be used at the Annual Meeting of Stockholders to be held on June 28, 2007, at 9:00 a.m., and thereafter as it may be postponed or adjourned from time to time, at the Marriott Bridgewater, 700 Commons Way, Bridgewater, New Jersey 08807, or any adjournment thereof. Proxies in the form enclosed, properly executed by stockholders and received in time for the meeting, will be voted as specified therein.If a stockholder does not specify otherwise, the shares represented by his or her proxy will be voted “FOR” Proposals 1 and 2 ((1) to elect the nominees to the Board of Directors and (2) to ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accountants of the Company for the fiscal year ending December 31, 2007).The giving of a proxy does not preclude the right to vote in person should the person giving the proxy so desire, and the proxy may be revoked at any time before it is exercised by written notice delivered to the Secretary of the Company at or prior to the meeting.This Proxy Statement and accompanying form of proxy are to be mailed on or about May 14, 2007, to stockholders of record on May 1, 2007 (the “Record Date”). At the close of business on the Record Date, there were outstanding and entitled to vote 33,895,628 shares of common stock, par value $0.001 per share (the “Common Stock”).Only the holders of record on the Record Date are entitled to vote at the meeting. The holders of record of Common Stock on the Record Date will be entitled to one vote per share on each matter presented to the holders of Common Stock at the meeting.The presence at the meeting, in person or by proxy, of the holders of a majority of the total outstanding shares of Common Stock is necessary to constitute a quorum for the transaction of business at the meeting.Assuming that a quorum is present, directors will be elected by a plurality vote.There is no right to cumulate votes in the election of directors.The ratification of all other proposals will require the affirmative vote of a majority of the shares present and entitled to vote with respect to such proposal.Pursuant to Delaware corporate law, abstentions and broker non-votes will be counted for the purpose of determining whether a quorum is present and do not have an effect on the election of directors.Abstentions, but not broker non-votes, are treated as shares present and entitled to vote, and will be counted as a “no” vote.Broker non-votes are treated as not entitled to vote, and so reduce the absolute number, but not the percentage of votes needed for approval of a matter.Holders of the Common Stock will not have any dissenters’ rights of appraisal in connection with any of the matters to be voted on at the meeting. All expenses of this solicitation, including the cost of preparing and mailing this Proxy Statement, will be borne by the Company.In addition to solicitation by use of the mail, proxies may be solicited by telephone, telegraph or personally by the directors, officers and employees of the Company, who will receive no extra compensation for their services.The Company will reimburse banks, brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending proxy solicitation materials to beneficial owners of shares of Common Stock. At least ten days before the Annual Meeting of Stockholders, the Company will make a complete list of the stockholders entitled to vote at the meeting open to the examination of any stockholder for any purpose germane to the meeting.The list will be open for inspection during ordinary business hours at the Company’s offices at One Millennium Way, Branchburg, New Jersey 08876, and will also be made available to stockholders present at the meeting. MATTERS TO COME BEFORE THE MEETING PROPOSAL 1: ELECTION OF DIRECTORS At the meeting, seven directors are to be elected.All directors of the Company hold office until the next Annual Meeting of Stockholders or until their respective successors are duly elected and qualified or their earlier resignation or removal. It is the intention of the persons named in the proxies for the holders of Common Stock to vote the proxies for the election of the nominees named below, unless otherwise specified in any particular proxy.The Company’s management does not contemplate that the nominees will become unavailable for any reason, but if that should occur before the meeting, proxies will be voted for another nominee, or other nominees, to be selected by the Board of Directors.In accordance with the Company’s by-laws and Delaware law, a stockholder entitled to vote for the election of directors may withhold authority to vote for certain nominees for directors or may withhold authority to vote for all nominees for directors.The director nominees receiving a plurality of the votes of the holders of shares of Common Stock present in person or by proxy at the meeting and entitled to vote on the election of directors will be elected directors.Broker non-votes will not be treated as a vote for or against any particular director nominee and will not affect the outcome of the election.Stockholders may not vote, or submit a proxy, for a greater number of nominees than the seven nominees named below. Nominees for Election The persons listed below have been nominated for election to fill the seven director positions to be elected by the holders of the Common Stock. Nominee Age Position with the Company Director Since Paul G. Thomas 51 Chairman of the Board, President and Chief Executive Officer 1998 Michael E. Cahr(1) 67 Director 1991 David Fitzgerald(2)(3)(4) 73 Director 2001 James G. Foster(4)(5) 61 Director 1995 Michael R. Minogue(2) 40 Director 2005 Robert P. Roche, Jr.(3) 51 Director 2005 Martin P. Sutter(6) 52 Director 2003 (1) Chairman of the Audit Committee. (2) Member of the Nominating and Corporate Governance Committee. (3) Member of the Compensation Committee. (4) Member of the Audit Committee. (5) Chairman of the Compensation Committee. (6) Chairman of the Nominating and Corporate Governance Committee and Presiding Director. Information Regarding Nominees and Directors Background of Nominees for Director Paul G. Thomas.Mr. Thomas has served as Director, President and Chief Executive Officer of LifeCell since October 1998.Mr. Thomas was elected Chairman of the Board in June 1999.Prior to joining LifeCell, Mr. Thomas was President of the Pharmaceutical Products Division of Ohmeda Inc., a world leader in inhalation anesthetics and acute care pharmaceuticals.Mr. Thomas was responsible for the overall operations of Ohmeda’s Pharmaceutical Division, which had worldwide sales of approximately $200 million in 1997.Mr. Thomas received his M.B.A. degree with an emphasis in Marketing and Finance from Columbia University Graduate School of Business and completed his postgraduate studies in Chemistry at the University of Georgia Graduate School of Arts and Science.He received his B.S. degree in Chemistry from St. Michael’s College in Vermont, where he graduated Cum Laude.Mr. Thomas serves as a director of Avanir Pharmaceuticals (NasdaqGM:AVNR), a publicly traded Nasdaq company focused on biopharmaceutical drug discovery and development, and Innovative Spinal Technologies, Inc., a privately held medical technology company focused on developing minimally invasive treatments for spinal disorders. 2 Michael E. Cahr.Mr. Cahr has been a director of LifeCell since July 1991.Mr. Cahr is currently President of Saxony Consultants, an Illinois-based company that provides financial and marketing expertise to organizations in the United States and abroad.From February 2000 through March 2002, Mr. Cahr was President and Chief Executive Officer of IKADEGA, Inc., a Northbrook, Illinois server technology company developing products and services for the health care, data storage and hospitality fields.He also served as Chairman of Allscripts, Inc., a leading developer of hand-held device technology that provides physicians real-time access to health, drug and other critical information, from September 1997 through March 1999 and as President, Chief Executive Officer and Chairman from June 1994 to September 1997.Prior to Allscripts, Mr. Cahr was Venture Group Manager for Allstate Venture Capital where he oversaw investments in technology and biotech from 1987 to June 1994.Mr. Cahr serves as a director of Pacific Health Laboratories (OTCBB: PHLI.OB), a publicly traded nutritional products firm that develops and commercializes functionally unique nutritional products.Mr. Cahr received his undergraduate degree in Economics from Colgate University and his M.B.A. degree from Fairleigh Dickinson University. David Fitzgerald. Mr. Fitzgerald has been a director of LifeCell since December 2001.Mr. Fitzgerald served as President and Chief Executive Officer of Howmedica, Inc. from 1980 until his retirement in 1996.In 1988, he was named Executive Vice President of Pfizer Hospital Products Group, a $1.3 billion group of medical device companies including Howmedica.In 1992, he was also named Vice President of Pfizer Inc.Mr. Fitzgerald serves as a director of Arthrocare Corp. (NasdaqGS: ARTC), a publicly traded Nasdaq company specializing in soft tissue surgical technology and Orthovita, Inc. (NasdaqGM: VITA), a publicly traded Nasdaq company specializing in biomaterial products for the restoration of the human skeleton. James G. Foster.Mr. Foster has been a director of LifeCell since March 1995.Mr. Foster was employed by Medtronic, Inc., a medical technology company, from 1971 to 2001.From December 1994 through his retirement in June 2001, he was Vice President and General Manager of Medtronic Heart Valves.From February 1984 to December 1994, Mr. Foster held various officer positions with Medtronic, including Vice President of Cardiac Surgery Sales and Strategic Planning in 1994, Vice President and General Manager of Medtronic Neurological Implantables from 1992 through 1994, Vice President and General Manager of Medtronic Interventional Vascular from 1990 through 1992, and Vice President and General Manager of Medtronic Blood Systems from 1983 through 1989.Mr. Foster received his undergraduate degree in English from St. Joseph’s University in Philadelphia and an M.S. degree in Management from the Sloan School at M.I.T.Currently, Mr. Foster serves as a director of Arthrocare Corp. (NasdaqGS: ARTC), a publicly traded Nasdaq company specializing in soft tissue surgical technology and Intact Medical, a privately held company specializing in breast and other biopsy technology. Michael R. Minogue.Mr. Minogue has been a director of LifeCell since October 2005.Mr. Minogue currently serves as Chairman of the Board, Chief Executive Officer and President of Abiomed, Inc. (NasdaqGM: ABMD), a leading developer, manufacturer and marketer of medical device products designed to assist or replace the pumping action of failing hearts.Prior to joining Abiomed in April 2004, he held various senior management positions during a 12 year career at GE Medical Systems.Prior to joining GE, Mr. Minogue served four years on active duty in the U.S. Army, including completion of Army Ranger training.Mr. Minogue received his B.S. degree in Engineering from the United States Military Academy at West Point and his M.B.A. degree from the University of Chicago. Robert P. Roche, Jr.Mr. Roche has been a director of LifeCell since October 2005.Mr. Roche currently serves as Executive Vice President, Worldwide Pharmaceutical Operations of Cephalon, Inc. (NasdaqGS: CEPH), a biopharmaceutical company specializing in drugs to treat and manage neurological diseases, sleep disorders, cancer and pain.Prior to joining Cephalon in 1995, he served as Director and Vice President, Worldwide Strategic Product Development, for SmithKline Beecham’s central nervous system and gastrointestinal products business.Mr. Roche joined SmithKline in 1982 and during his career there held various senior marketing and management positions, including several international assignments.Mr. Roche graduated from Colgate University and received his M.B.A. degree from The Wharton School, University of Pennsylvania. 3 Martin P. Sutter.Mr. Sutter has been a director of LifeCell since December 2003.Mr. Sutter is a founder and a Managing Director at Essex Woodlands Health Ventures, one of the oldest and largest venture capital organizations focused exclusively on health care since 1994.Mr. Sutter began his career in management consulting with Peat Marwick, Mitchell & Co. in 1977 and shortly thereafter moved to Mitchell Energy & Development Corporation where he held various positions in operations, engineering and marketing.He founded the Woodlands Venture Capital Company in 1984 and Woodlands Venture Partners, an independent venture capital partnership, in 1988.Mr. Sutter merged his venture practice with Essex Venture Partners to form Essex Woodlands Health Ventures in 1994.He currently serves on the board of directors of LaJolla Pharmaceutical Company (NasdaqGM: LJPC), a biopharmaceutical company developing treatments for lupus and other autoimmune diseases; EluSys Therapeutics, Inc., a privately held company developing therapeutic agents for the treatment of blood-borne pathogens and hematologic disorders; and BioForm Medical, Inc., a privately held company developing soft tissue augmentation products. Committees of the Board of Directors and Meeting Attendance The Board of Directors is responsible for the management and direction of the Company and for establishing broad corporate policies.The Board of Directors held four meetings during 2006.No director attended fewer than 75% of the Board meetings held during such director’s term as a director.The Board of Directors has determined that Messrs. Cahr, Fitzgerald, Foster, Minogue, Roche and Sutter are independent as defined in Rule 4200(a)(15) of the National Association of Securities Dealers’ Marketplace Rules and under the SEC’s Rule 10A-3.The Company has a policy of encouraging, but not requiring, its Board members to attend annual meetings of stockholders.Last year Messrs. Thomas, Cahr, Fitzgerald, Foster, Roche and Sutter attended the Annual Meeting of Stockholders. The Board of Directors has a standing Audit Committee, a standing Nominating and Corporate Governance Committee and a standing Compensation Committee.During the fiscal year ended December 31, 2006, the Audit Committee met four times, the Nominating and Corporate Governance Committee met one time and also acted by unanimous written consent, and the Compensation Committee met two times.No director attended less than 75% of the number of meetings of committees of which he is a member.No member of any of the committees is an employee of the Company. Audit Committee.During 2006, the Audit Committee was composed of Messrs. Cahr, Fitzgerald and Foster.Mr. Cahr serves as the Chairman of the Audit Committee.The Audit Committee is empowered by the Board of Directors to, among other functions, serve as an independent and objective party to monitor the Company’s financial reporting process, internal control system and disclosure control system; review and appraise the audit efforts of our independent registered public accounting firm; assume direct responsibility for the appointment, compensation, retention and oversight of the work of the independent registered public accounting firm; and for the resolution of disputes between the independent registered public accounting firm and the Company’s management regarding financial reporting issues; and provide an open avenue of communication among the independent registered public accounting firm, financial and senior management, and the Board of Directors.For more information on the Audit Committee, see “Audit Committee Matters.” Nominating and Corporate Governance Committee. During 2006, the Nominating and Corporate Governance Committee was composed of Messrs. Sutter, Fitzgerald and Minogue.Mr. Sutter serves as the Chairman of the Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee is empowered by the Board of Directors to, among other functions: identify qualified individuals for membership on the Board of Directors; recommend to the Board the nominees for election as directors at the next annual meeting of stockholders; make recommendations to the Board of Directors regarding the size and composition of the Board of Directors and its committees; monitor the effectiveness of the Board of Directors; and develop and implement corporate governance principles and policies.For more information on the Nominating and Corporate Governance Committee, see “Nominating and Corporate Governance Committee Matters.” Compensation Committee. During 2006, the Compensation Committee was composed of Messrs. Foster, Fitzgerald and Roche.Mr. Foster serves as the Chairman of the Compensation Committee.The Compensation Committee is empowered by the Board of Directors to, among other functions, assist the Board in carrying out its responsibilities relating to compensation of our officers.The Compensation Committee has overall responsibility for evaluating and approving our compensation plans, policies and programs.The Compensation Committee reviews, approves and makes recommendations to the Board of Directors on matters regarding the compensation of the Company’s senior executive officers.It sets policies that govern executives’ annual compensation and long-term incentives and reviews management performance, development and compensation.All members of the Compensation Committee have been determined to be “independent directors” pursuant to the definition contained in Rule 4200(a)(15) of the National Association of Securities Dealers’ Marketplace Rules and under the SEC’s Rule 10A-3.The Compensation Committee’s Charter is publicly available on our website at www.lifecell.com. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of the Record Date, with respect to (i) persons known to the Company to be beneficial holders of more than five percent of the Company’s Common Stock, (ii) the Company’s executive officers listed under the Company’s summary compensation table and directors and (iii) all of the Company’s executive officers and directors as a group.Unless otherwise indicated, the address of each such person is c/o LifeCell Corporation, One Millennium Way, Branchburg, New Jersey 08876. Amount and Nature of Beneficial Ownership(1) Common Stock Beneficial Owner Shares % Samuel D. Isaly(2) 3,414,300 10.1 % OrbiMed Advisors LLC OrbiMed Capital LLC 767 Third Avenue, 30th Floor New York, New York 10017 Eaton Vance Management(3) 2,282,579 6.8 % 255 State Street Boston, Massachusetts 02109 Paul G. Thomas (4) 433,964 1.3 % Chairman of the Board, President & Chief Executive Officer Michael E. Cahr (5) 108,356 * Director David Fitzgerald (6) 68,500 * Director James G. Foster (7) 88,500 * Director Michael R. Minogue(8) 28,500 * Director Robert P. Roche, Jr.(8) 28,500 * Director Martin P. Sutter (9) 98,130 * Director Lisa N. Colleran (10) 185,832 * Senior Vice President, Commercial Operations Bruce Lamb, Ph.D. (11) 58,888 * Senior Vice President, Development, Regulatory Affairs Steven T. Sobieski (12) 100,598 * Vice President, Finance & Chief Financial Officer All executive officers and directors as a group (13) 1,199,868 3.5 % * Less than 1%. (1) Each beneficial owner’s percentage ownership of Common Stock is determined by assuming that options and restricted stock units that are held by such person (but not those held by any other person) and that are exercisable or convertible within 60 days of May 1, 2007 have been exercised or converted.Options and restricted stock units that are not exercisable within 60 days of May 1, 2007 have been excluded.Unless otherwise noted, we believe that all persons named in the above table have sole voting and investment power with respect to all shares of Common Stock beneficially owned by them. (2) Represents 3,414,300 shares of Common Stock.Samuel D. Isaly, OrbiMed Advisors LLC and OrbiMed Capital LLC are deemed to beneficially own these shares by virtue of their mutual affiliation.Information with respect to the ownership of such stockholders was obtained from a Schedule 13G Amendment No. 2 filed with the Securities and Exchange Commission (“SEC”) on March 27, 2007. (3) Represents 2,282,579 shares of Common Stock.Information with respect to the ownership of such stockholders was obtained from a Schedule 13G filed with the SEC on January 29, 2007. 5 (4) Includes 47,254 shares underlying stock options and 254,931 shares of restricted stock. As part of the adoption of a Rule 10b5-1 trading plan by Mr. Thomas on March 16, 2007, Mr. Thomas entered into a prepaid variable forward sale contract with an unaffiliated third party buyer.Pursuant to the contract, Mr. Thomas pledged 93,503 shares of the common stock. (5) Includes 3,500 shares of restricted stock. (6) Includes 65,000 shares underlying stock options and 3,500 shares of restricted stock. (7) Includes 85,000 shares underlying stock options and 3,500 shares of restricted stock. (8) Includes 25,000 shares underlying stock options and 3,500 shares of restricted stock. (9) Includes 78,130 shares of Common Stock, 20,000 shares underlying stock options and 3,500 shares of restricted stock, but excludes 1,300,000 shares of Common Stock owned by Essex Woodlands Health Ventures V LP.Mr. Sutter is a managing director of the general partner of the Essex Woodlands Health Ventures Fund V LP; however, he disclaims beneficial ownership of the shares owned by the partnership. (10) Includes 70,241 shares underlying stock options and 94,977 shares of restricted stock. (11) Includes 52,628 shares underlying stock options and 5,256 shares of restricted stock. (12) Includes 24,394 shares underlying stock options and 44,946 shares of restricted stock. (13) See notes (4) through (12). 6 EXECUTIVE OFFICERS The following section sets forth certain information regarding the Company’s current executive officers. Background of Executive Officers Name Offices Held Date of First Election Age Paul G. Thomas Chairman of the Board, President and Chief Executive Officer October 1998 51 Lisa N. Colleran Senior Vice President, Commercial Operations December 2002 49 Bruce S. Lamb, Ph.D. Senior Vice President, Development, Regulatory Affairs April 2005 51 Steven T. Sobieski Vice President, Finance and Administration & Chief Financial Officer June 2000 50 All executive officers serve at the discretion of the Board of Directors. Paul G. Thomas.For background information regarding Mr. Thomas, see “Background of Directors.” Lisa N. Colleran joined LifeCell in December 2002 as Vice President, Marketing and Business Development and was named Senior Vice President, Commercial Operations in July 2004.She has over 20 years of marketing experience.Prior to joining LifeCell, Ms. Colleran served as Vice President/General Manager – Renal Pharmaceuticals for Baxter Healthcare Corporation, a worldwide manufacturer and distributor of diversified products, systems and services used primarily in the health care field, from 1997 until December 2002, and served in various other sales and marketing positions at Baxter from 1983 through 1997.Ms. Colleran received her B.S. degree from Molloy College and her M.B.A. degree from Loyola University of Chicago. Bruce S. Lamb, Ph.D.Dr. Lamb joined LifeCell in April 2005 as Senior Vice President, Development, Regulatory Affairs.He has 20 years of health care-related experience.Prior to joining LifeCell, Dr. Lamb was Vice President, Biosurgical Research and Development at Ethicon, Inc., a division of Johnson & Johnson, where he served in positions of increasing responsibility from 1999 through 2005.From 1991 through 1999, Dr. Lamb held multiple positions including Director, Chronic Care Research and Innovation at ConvaTec, a subsidiary of Bristol-Myers Squibb.From 1985 through 1991, Dr. Lamb was a research scientist at Pfizer Hospital Products group and advanced to Manager, Polymer Technology at Valleylab Inc.Dr. Lamb received his B.S. degree in Chemistry from Bradley University, his M.S. degree in Chemistry from the University of Wisconsin and his Ph.D. in Polymer Chemistry from the State University of New York, College of Environmental Science and Forestry, in Syracuse. Steven T. Sobieski.Mr. Sobieski joined LifeCell in June 2000 as Vice President, Finance and Chief Financial Officer.He has over 20 years of financial management experience in a variety of roles in the medical technology field and public accounting.Prior to joining LifeCell, Mr. Sobieski was Vice President, Finance at Osteotech, Inc., a public company focused on developing and marketing orthopedic products, where he served in various positions from 1991 to 2000.From 1981 through 1991, he served in various positions of increasing responsibility with Coopers &
